Title: To James Madison from John Francis Mercer, 20 June 1801 (Abstract)
From: Mercer, John Francis
To: Madison, James


20 June 1801, West River, Maryland. Recommends Anne Arundel County resident John Groves for clerkship. “This business is peculiarly disagreable to me … but when called on by any Citizen of the County I live in, I deem it in some measure a duty, to give them every advantage in my power that I think they merit.”
 

   
   RC (DLC: Rives Collection, Madison Papers). 1 p. Mercer, a native of Stafford County, Virginia, served as a congressman from Maryland, 1792–94, and as governor of Maryland, 1801–3.


